PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of 
Grimsley et al.
Application No. 16/262,345
Filed: 30 Jan 2019
For: STORAGE SYSTEM INCLUDING AT LEAST ONE CONTAINER CONTAINING MEDICAL SUPPLIES
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition under the unintentional provisions of 37 CFR 1.137(a), filed June 4, 2022, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee as required by the Notice of Allowance and Fee(s) Due mailed August 13, 2021, which set a statutory period for reply of three months.  Accordingly, the application became abandoned on November 16, 2021.  A Notice of Abandonment was mailed on December 1, 2021.  

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the issue fee payment of $600.00, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay. 

Petitioner is advised that the issue fee paid on June 4, 2022, cannot be refunded.  If, however, this application is again allowed, petitioner may request that it be applied towards the issue fee required by the new Notice of Allowance.1

This application is being referred to the Technology Center Art Unit 2856 for appropriate action in the normal course of business on the reply received January 14, 2022.




Telephone inquiries concerning this decision should be directed to Paralegal Specialist Selena Hamilton at (571) 272-8825.



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        



    
        
            
    

    
        1	1  The request to apply the issue fee to the new Notice may be satisfied by completing and returning the new Part B – Fee(s) Transmittal Form (along with any balance due at the time of submission).  Petitioner is advised that the Issue Fee Transmittal Form must be completed and timely submitted to avoid abandonment of the application.